DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “precisely two different, extruded profiles”, which should have been “precisely two different extruded profiles” instead.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “one of said cabinet walls is a door wall and/or one of said cabinet walls is a rear wall of the electronics cabinet”. This statement means there is a door wall, a rear wall, or both door wall and rear wall exist. However, claim later recites “wherein each of said door wall and said rear wall is substantially made up of at least one extruded profile”, so does this means both door wall and rear wall are required by the claim? Furthermore, last claim limitation recites “said door wall and said cabinet walls are each an extruded profile…”. This would mean that door wall is required by the claim. In order to examine this application, examiner will assume both door wall and rear wall are required, and the limitation should have been “one of said cabinet walls is a door wall and one of said cabinet walls is a rear wall of the electronics cabinet”.
Claim 13 recites “said door wall and said cabinet walls are each an extruded profile or…” However, the door wall is part of cabinet walls, so it’s unclear why the limitation distinctly call out door wall when just reciting cabinet walls would provide the same scope. Furthermore, previous paragraph already require that “said door wall is substantially made up of at least one extruded profile”, so it’s not clear why the last limitation repeat said door wall is an extruded profile or an individual extruded profiles. Thus, the claim is indefinite.
Claim 13 recites “an extruded profile or an individual extruded profiles”. It’s not clear what the difference between this two. Further clarification is required. In order to examine this application, examiner will assume there can be “one or more extruded profiles on the cabinet walls”.
Claims 14-21 depends on claim 13.

Claim 16 recites combination where cabinet body, cabinet frame, cabinet walls, and rear wall can all exist at the same time in the electronic cabinet. It’s not clear whether all the individual combination are distinct, or actually have overlapping parts? Based on Fig. 13, it appears 2c comprises 2b and 2a, and 2b comprises 2a, thus, based on drawing, it appears the combination have overlapping parts, but this is not clear from the current claim language. Furthermore, assuming there are distinct parts 2a, 2b, 2c, and a rear wall without overlapping, it’s not clear how individual 2a, 2b, 2c, and rear wall can form the electronic cabinet recited in the preamble. Thus, the claim is indefinite. In order to examine this application, examiner will assume there can be overlapping parts in order to form the electronic cabinet recited in the preamble.

	Claim 19 recites “at least two different extruded profile”, “precisely one extruded profile”, “precisely two different, extruded profiles”. Are these extruded profiles the same or different as the extruded profiles recited in claim 13? Thus, claim 19 is indefinite. In order to examine this application, examiner will assume the at least one extruded profile comprises: at least two different extruded profiles, precisely one extruded profile, or from precisely two different extruded profiles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zengerle (US 6,213,327) in view of Boyce (US 9,641,659).
	Regarding claim 13 as best understood, Zengerle teaches an electronics cabinet (Figs. 1-5) for an installation of electronic components (abstract: a container for a rail vehicle for the installation of electric and electronic equipment), the electronics cabinet comprising: a plurality of cabinet walls (2, 3, 4, 5, 21 and/or 22, Figs. 1-5) formed as supporting parts (2, 3, 4, 5, 21 and/or 22 serves as supporting parts), wherein at least one of said supporting parts is substantially formed of at least one extruded profile (extrude profiles shown in Fig. 5); and one of said cabinet walls is a door wall (same as lid 22; abstract and col. 2, lns. 41-59) and one of said cabinet walls is a rear wall (same as rear panel 21; abstract and col. 2, lns. 41-59) of the electronics cabinet; and said cabinet walls are an extruded profile or an individual extruded profiles (extrude profiles shown in Fig. 5).
Zengerle already teaches extruded profiles on some of the cabinet walls, but Zengerle does not explicitly teaches wherein each of said door wall and said rear wall is substantially made up of at least one extruded profile; and said door wall is an extruded profile or an individual extruded profiles. However, Boyce teaches a door wall and/or cabinet wall (14, Figs. 24A~ 24D) is substantially made up of at least one extruded profile (col. 5, ln. 65~col. 6, ln. 4: “The housing 12 and door 14 may be of extruded and then machined metal to provide a rugged chassis and enclosure…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also have each of said door wall and said rear wall is substantially made up of at least one extruded profile; and said door wall is an extruded profile or an individual extruded profiles in Zengerle, as taught by Boyce, in order to strengthen the structure of the electronics cabinet. 
	Regarding claim 14, Zengerle in view of Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches configured for an installation of the electronic components of a vehicle (see abstract: a container for a rail vehicle for the installation of electric and electronic equipment).
	Regarding claim 15, Zengerle in view of Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches at least one of said cabinet walls (2, 3, 4 and/or 5) are configured in a form of a cabinet body, a cabinet frame, or a cabinet housing (2, 3, 4 and/or 5 can be configured to form cabinet body, cabinet frame or cabinet housing), and wherein said cabinet body, said cabinet frame, or said cabinet housing is substantially made up of at least one extruded profile (as shown in Figs. 1-5).
	Regarding claim 16 as best understood, Zengerle in view of Boyce teaches the electronics cabinet according to claim 15, and Zengerle further teaches wherein: said cabinet body is made up of at least one of said supporting part; said cabinet frame is made up of a maximum of three of said supporting parts; said cabinet housing is made up of at least four of said supporting parts; one of said cabinet walls comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile; and/or said rear wall comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (at least one extruded profile in the cabinet walls as shown in Figs. 1-5).
	Regarding claim 17, Zengerle in view of Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches wherein: at least one supporting part is configured as a cabinet body, a maximum of three supporting parts are configured as a cabinet frame, or a maximum of four, precisely four or at least four supporting parts are configured as a cabinet housing (as shown in Fig. 1); one of said cabinet walls comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (as shown in Figs. 1-5); and said rear wall comprises precisely one supporting part, and said supporting part is made up of at least one extruded profile (at least one extruded profile in the cabinet walls as shown in Figs. 1-5).
	Regarding claim 18, Zengerle in view of Boyce teaches the electronics cabinet according to claim 17, and Zengerle further teaches wherein: at a point in time prior to an assembly operation of the electronics cabinet (see notes below regarding product-by-process claim), said cabinet body, said cabinet frame, or said cabinet housing is or are formed in one piece or integrally; said supporting part is formed in one piece or integrally; at a point in time prior to an assembly operation of the electronics cabinet, supporting parts are connected in one piece to one another or formed integrally; said cabinet walls are formed in one piece or integrally; at a point in time prior to an assembly operation of the electronics cabinet, cabinet walls are connected in one piece to one another or formed integrally (as shown in Figs. 1, 4, 5).
	Note that this limitation (i.e. at a point in time prior to an assembly operation… formed in…) is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 19 as best understood, Zengerle in view of Boyce teaches the electronics cabinet according to claim 17, and Zengerle further teaches wherein at least one of the following is true: all of said cabinet walls of the electronics cabinet are at least two different extruded profiles (see Figs. 1, 4, 5; also note that all cabinet walls, i.e. door wall, rear wall, can have extruded profiles was established in above claim 13 by Boyce); and/or all of said cabinet walls of the cabinet body, of said cabinet frame, or of said cabinet housing are precisely one extruded profile, or from precisely two different extruded profiles.
	Regarding claim 20, Zengerle in view of Boyce teaches the electronics cabinet according to claim 13, and Zengerle further teaches the electronics cabinet according to claim 13, wherein: said extruded profile is a light metal (extruded aluminum sections); said extruded profile is a solid profile (as shown in Figs. 1-5); said cabinet walls have internal and/or external structuring (as shown in Figs. 1-5); said cabinet walls are formed, on an inside thereof, with at least one longitudinal groove (14, Fig. 5) for fastening the electronic components (such as electrical lines/cables); and/or the electronics cabinet houses at least one of the electronic components (abstract: a container for a rail vehicle for the installation of electric and electronic equipment).
	Regarding claim 21, Zengerle in view of Boyce teaches the electronics cabinet according to claim 20, and Zengerle further teaches wherein said light metal is aluminum (extruded aluminum sections).

Response to Arguments
Applicant's arguments with respect to claims 13-21 have been considered but are moot in view of the new ground(s) of rejection. Applicant also made the following argument:
1. Applicant alleges that Claim 13 has been amended to change the recitations of "and/or" highlighted in the rejection to "and"; "single extruded profile" to "one extruded profile" as suggested by the Examiner; and "different extruded profiles" to "individual extruded profiles" as suggested by the Examiner in response to the 35 U.S.C. § 112 rejection. (response at pg. 9).
Note that Examiner did not make any suggestion since it’s not clear what applicant meant by single and different extruded profiles. Examiner merely made an educated guess and assume applicant meant by one extruded profile and plurality of extruded profile in order to examine this application. Also, examiner never use or suggest the term “individual extruded profiles”, and this raises a new 112(b) issue on what “individual extruded profiles” means. Applicant also did not explain the meaning in the remarks on 2/28/2022. It’s applicant’s duty to explain and make amendment accordingly. Thus, examiner respectfully disagrees with Applicant’s statement.
2. Applicant alleges that Claim 16 has not been amended in response to the rejection. Applicants respectfully direct the Examiners attention to claim 15, to which claim 16 depends, where each of the cabinet body, frame and housing are presented as alternative with the "or." Therefore, claim 16 lists the number of supporting parts that each of the choices are made up of. (response at pg. 9)
Examiner directs Applicant’s attention to claim 16 toward last paragraph where the claim recites “and/or said rear wall”. Thus, there is a scenario required the cabinet body, the cabinet frame, and the cabinet housing at the same time and not in “alternative”. Thus, examiner respectfully disagrees.
3. Applicant alleges that claim 19 (depending from claim 13 via claim 17) recites further limiting variations of "at least one"-i.e., "at least two different," "precisely one," and "precisely two different. (Response at pg. 10)
	Note that it’s not clear Applicant is further limiting the “at least one extruded profiles”. From the claimed language, it appears it could be additional extruded profiles. In order to further limit the variation, Applicant should use language such as wherein the at least one extruded profile comprises: at least two different extruded profiles, precisely one extruded profile, or from precisely two different extruded profiles.
	4. Applicant alleges Boyce discloses that the "housing 12 and door 14 may be of extruded and then machined metal." However, Boyce does not disclose a door wall and cabinet walls that are each produced from a single or individual extruded profile-only that they are made of metal which has been extruded and machined. As highlighted by the Examiner on p. 6 of the Office action, Zengerle does not teach or suggest this feature. A person of ordinary skill in the art could not have combined the teachings of Zengerle and Boyce to arrive at the claimed invention (Response at pg. 12).
Firstly, note that it’s unclear what applicant meant by single or individual extruded profile- only. Secondly, the limitation “produced from a single or individual extruded profile” is no longer recited in the claim. Thirdly, Examiner treat the new limitation in claim 1 regarding “an extruded profile or an individual extruded profiles” as “one or more extruded profiles on the cabinet walls”. Since Boyce teaches the housing 12 and door 14 may be of extruded, then this would mean at least one extruded profiles can be on the housing and the door. Thus, examiner respectfully disagrees with Applicant’s argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841